Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed by 37 CFR 1.312. To ensure consideration of each an amendment, it must be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with David D. Nelson on 08/11/2022.
The application has been amended as follows: 
This listing of claims will replace all prior versions, and listings, of claims in the application:

(Currently Amended) A mobile robot, comprising: 
a body including a storage space; 
a motor configured to drive at least one of a plurality of wheels or a 
plurality of legs to move the body; and 
a controller configured to: 
set a security zone based on a location of the body,
wherein the body is at a center of the set security zone, 
 
adjust a range of the security zone based on a predetermined condition, and 
determine a risk response level based on a zone occupation time 
and a movement of a target that has entered the security zone, 

wherein the controller is configured to control the motor such that the mobile robot moves faster than [[the]] an approaching speed of the target in response to the risk response level being equal to or greater than a particular risk response level while the mobile robot is moving to a destination, 
wherein the controller divides the security zone into a plurality of partial security zones of respective distances from the body, and sets security levels of the plurality of partial security zones such that one of the partial security zones that is relatively closer to the body 2Serial No. 16/845,742Docket No. NAM-0021 Reply to Office Action of has a higher security level than another one of the partial security zones that is relatively further from the body, 
wherein the controller is configured to determine a suspicious target by using different criteria in each of the plurality of partial security zones, and 
wherein the predetermined condition includes at least one of time at which the mobile robot moves, whether the mobile robot is in a dangerous area, a floating population of a place where the mobile robot is located, or another condition set in advance by a user.

	2. (original) The mobile robot according to claim 1, 
	wherein the controller is configured to determine the risk response level based on a higher weighted value being given to the zone occupation time and the movement of the target in the one of the partial security zones with the higher security level in comparison to the other one of the partial security zones that is relatively further from the body and has a lower security level.

	3-4. (cancelled)

	5. (Previously Presented) The mobile robot according to claim 1, wherein the controller divides the security zone into a plurality of partial security zones, and 
	wherein the controller sets a range of a partial security zone with a predetermined security level among the plurality of partial security zones based on a zone setting model.

	6. (Original) The mobile robot according to claim 1, further comprising: 
	a distance detection sensor configured to detect entry of the target into the security zone; and 
	a camera configured to capture at least one of an image or a video of the security zone, 
	wherein upon detection of the target entering into the security zone by the distance detection sensor, the controller controls the camera to monitor the target.

	7. (Original) The mobile robot according to claim 6, wherein the distance detection sensor includes at least one of a lidar sensor, an infrared sensor, or an ultrasound sensor, and the camera includes a vision recognition camera.

	8. (Original) The mobile robot according to claim 6, wherein the controller is configured to monitor the target that has entered the security zone by using the distance detection sensor and the camera, track a gaze of the target, and monitor information on an approaching speed of the target.

	9. (Cancelled)

	10. (Original) The mobile robot according to claim 1, further comprising a transceiver, wherein in response to the risk response level being equal to or greater than a 4Serial No. 16/845,742Docket No. NAM-0021 Reply to Office Action of particular risk response level, the controller manages the transceiver to transmit an image or a video of the target to a robot control system.

	11. (Original) The mobile robot according to claim 1, wherein when the risk response level is equal to or greater than the particular risk response level while the mobile robot is moving to the destination, the controller controls the motor such that the body moves to a changed destination that is relatively safer.

	12. (Original) The mobile robot according to claim 11, further comprising a speaker, wherein the controller is configured to control the speaker such that the speaker provides the target with a warning notification.

	13. (Original) The mobile robot according to claim 12, further comprising a door motor configured to open and close a door to the storage space, 
	wherein the controller is configured to perform authentication for opening the door and to selectively activate a locking system for the door.

	14. (Original) The mobile robot according to claim 13, further comprising a display, 
	wherein the controller is configured to:5Serial No. 16/845,742Docket No. NAM-0021 
	Reply to Office Action of upon arrival of the mobile robot at a destination of an article positioned in the storage space, perform a receiver authentication for a receiver of the article; 
				
	when the receiver authentication is successful and the risk response level is equal to or lower than the particular risk response level, control the display to provide the receiver with an image or a video of at least one region surrounding of the mobile robot; and 
	control the door motor such that the storage space is accessible to the receiver.

	15. (Original) The mobile robot according to claim 14, wherein the controller is configured to, when the risk response level changes to be equal to or greater than the particular risk response level: 
	output a different warning sound through the speaker; and 
	when the article is still in the storage area, control the door motor to close the door of the storage space.

	16. (Currently Amended) The mobile robot according to claim 15, wherein the controller is configured to control the transceiver to transmit the image or the video of the target to [[the]] a robot control system based on outputting the warning sound through the speaker.

	17. (Currently Amended) A method for operating a mobile robot, comprising: 
	receiving an article in a storage space of a body of the mobile robot; 6Serial No. 16/845,742Docket No. NAM-0021 
	Reply to Office Action of while the mobile robot is moving to a destination or after the mobile robot arrives at the destination, setting, by a controller of the mobile robot, a security zone based on a location of the body of the mobile robot and adjusting a range of the security zone based on a predetermined condition; 
	wherein the body is at a center of the set security zone,
	monitoring, by the controller of the mobile robot, a zone occupation time and a movement of a target that has entered the security zone; and 
	determining, by the controller of the mobile robot, a risk response level based on the zone occupation time and the movement of the target, 
	wherein the mobile robot further includes a motor configured to drive at least one of a plurality of wheels or a plurality of legs to move the body of the mobile robot, and the method further comprises: 
		controlling, by the controller, the motor such that the mobile robot moves faster than an approaching speed of the target in response to the risk response level being equal to or greater than a particular risk response level while the mobile robot is moving to a destination; 
		dividing, by the controller, the security zone into a plurality of partial security zones of respective distances from the body of the mobile robot, and setting, by the controller, security levels of the plurality of partial security zones such that one of the partial security zones that is relatively closer to the body of the mobile robot has a higher security level than another one of the partial security zones that is relatively further from the body of the mobile robot; and 
		7Serial No. 16/845,742Docket No. NAM-0021determining, by the controller, a suspicious target by using different criteria in each of the plurality of partial security zones, 
		 and 
		wherein the predetermined condition includes at least one of a time at which the mobile robot moves, whether the mobile robot is in a dangerous area, a floating population of a place where the mobile robot is located, or another condition set in advance by a user.

	18-20. (Cancelled)

		21. (Original) The method according to claim 17, further comprising: 
	determining the risk response level based on a higher weighted value being given to the zone occupation time and the movement of the target in the one of the partial security zones with the higher security level in comparison to the other one of the partial security zones that is relatively further from the body and has a lower security level.

	22. (Original) The method according to claim 17, further comprising: 
	detecting, by a distance detection sensor of the mobile robot, entry of the target into the security zone; and 
	based on detecting entry of the target entering into the security zone, capturing, by a camera of the mobile robot, at least one of an image or a video of the security zone to monitor the target.

	23. (Original) The method according to claim 17, further comprising: 
	capturing, by a camera of the mobile robot, at least one of an image or a video of the target; and 
	transmitting, by a transceiver of the mobile robot and when the risk response level is equal to or greater than the particular risk response level, the at least one of the image or the video of the target to a robot control system.

	24. (Original) The method according to claim 17, further comprising:
	controlling the motor such that the mobile robot moves to a changed destination that is relatively safer when the risk response level is equal to or greater than the particular risk response level.

Allowable Subject Matter
Claims 1-2, 5-8, 10-17, and 21-24 are pending and allowed. Claims 1, 16, and 17 are currently amended.
The following is an examiner’s statement of reasons for allowance:
	The closest prior art Kawano et al (US 20080294287 A1) teaches a transfer robot 1 for accommodating and transferring a transferred object has a transfer route storage section 23, a movement mechanism section 24, and a security level setting section 29. The transfer route storage section 23 stores a transfer route having been set up at least on the basis of transfer destination information for the transferred object. The movement mechanism section 24 causes the transfer robot to move toward a transfer destination on the basis of the transfer route. The security level setting section 29 switches a security level of the transfer robot 1 under movement on the basis of a zone level defined beforehand by each region in the transfer route, present position information of the transfer robot, and type information of the transferred object.
	Further, Ando  (US 20070014439 A1) teaches a suspicious individual can be detected more accurately. A face detecting unit detects a face image of an approaching individual from a monitor image, and a characteristic amount detecting unit detects the characteristic amount of the approaching individual from the face image. A collating unit identifies an approaching individual by collating the characteristic amount of the approaching individual with the characteristic amount of an authorized individual which is recorded in an authorized individual information recording unit and the characteristic amount of a previously detected individual which is recorded in an approach information recording unit. An approaching activity detecting unit and an abnormal activity detecting unit compute the degree of suspiciousness of the approaching individual on the basis of the frequency with which the approaching individual approaches a target of monitoring, time at which the approaching individual approaches a target of monitoring, distance by which the approaching individual approaches a target of monitoring, and the like. A suspiciousness degree judgment unit judges whether the approaching individual is a suspicious individual or not, on the basis the degree of suspiciousness. The present invention can be applied to an on-vehicle monitoring system.
In regards to independent claim 1, Kawano and Ando, taken either individually or in combination with other art of record, fails to teach or render obvious:
set a security zone based on a location of the body,
wherein the body is at a center of the set security zone, 
adjust a range of the security zone based on a predetermined condition, and 
determine a risk response level based on a zone occupation time 
and a movement of a target that has entered the security zone, 
wherein the controller is configured to control the motor such that the mobile robot moves faster than an approaching speed of the target in response to the risk response level being equal to or greater than a particular risk response level while the mobile robot is moving to a destination, 
wherein the controller divides the security zone into a plurality of partial security zones of respective distances from the body, and sets security levels of the plurality of partial security zones such that one of the partial security zones that is relatively closer to the body 2Serial No. 16/845,742Docket No. NAM-0021 Reply to Office Action of has a higher security level than another one of the partial security zones that is relatively further from the body, 
In regards to independent claim 17, Kawano and Ando, taken either individually or in combination with other art of record, fails to teach or render obvious:
	setting, by a controller of the mobile robot, a security zone based on a location of the body of the mobile robot and adjusting a range of the security zone based on a predetermined condition; 
	wherein the body is at a center of the set security zone,
	monitoring, by the controller of the mobile robot, a zone occupation time and a movement of a target that has entered the security zone; and 
	determining, by the controller of the mobile robot, a risk response level based on the zone occupation time and the movement of the target, 
	wherein the mobile robot further includes a motor configured to drive at least one of a plurality of wheels or a plurality of legs to move the body of the mobile robot, and the method further comprises: 
		controlling, by the controller, the motor such that the mobile robot moves faster than an approaching speed of the target in response to the risk response level being equal to or greater than a particular risk response level while the mobile robot is moving to a destination; 
		dividing, by the controller, the security zone into a plurality of partial security zones of respective distances from the body of the mobile robot, and setting, by the controller, security levels of the plurality of partial security zones such that one of the partial security zones that is relatively closer to the body of the mobile robot has a higher security level than another one of the partial security zones that is relatively further from the body of the mobile robot;

Inquiry
Any inquiry concerning this communication 0or earlier communications from the examiner should be directed to ABDALLA KHALED whose telephone number is 571-272-9174.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.K./Examiner, Art Unit 3667    
/RACHID BENDIDI/Primary Examiner, Art Unit 3667